Citation Nr: 1019180	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-24 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from March 1985 to April 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the claim.  

The Board remanded the claim in May 2008 for additional 
development and to address due process concerns.  More 
specifically, the Board instructed the RO/Appeals Management 
Center (AMC) to make arrangements to obtain the Veteran's 
treatment records from VA and private facilities and to 
schedule the Veteran for a VA psychiatric examination.  The 
actions directed by the Board have been accomplished as the 
AMC sent letters to the Veteran requesting information on 
private medical providers, obtained his outstanding VA 
treatment records, and scheduled him for a VA compensation 
and pension (C&P) mental disorders examination in December 
2009.  The matter has been returned to the Board for 
appellate review.  


FINDING OF FACT

There is no medical evidence of record establishing an 
etiological relationship between the Veteran's acquired 
psychiatric disorder, diagnosed most recently as bipolar type 
schizoaffective disorder, and active service, nor is the 
acquired psychiatric disorder presumed to have been incurred 
in service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009)

For certain chronic disorders, such as psychoses, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of 
an in-service injury or incident where such issue is factual 
in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); see also Robinson v. Shinseki, 2009 WL 524737 (Fed. 
Cir. March 03, 2009) (non-precedential).  Specifically, lay 
evidence may be competent and sufficient to establish a 
diagnosis where (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir. Sept. 14, 
2009).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique 
and readily identifiable features.  Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  Additionally, where symptoms are 
capable of lay observation, a lay witness is competent to 
testify to a lack of symptoms prior to service, continuity of 
symptoms after in-service injury or disease, and receipt of 
medical treatment for such symptoms.  Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

The Veteran seeks service connection for an acquired 
psychiatric disorder.  He contends that his currently 
diagnosed disorder, including a schizoaffective disorder, was 
incurred during his military service.  Although he 
acknowledges that he was not diagnosed with this disorder 
until several years after his separation from service, the 
Veteran reports that his schizophrenia first surfaced during 
his tour of duty in February 1986 and has since continued, 
becoming very severe in 1996.  He asserts that it never 
occurred to him that he was suffering from a mental illness 
in service until years later when the symptoms began again.  
The Veteran reports that the problems were neither 
identified, nor treated, during active duty.  See August 2003 
VA Form 21-526; statements in support of claim dated May 2004 
and received May 2005; July 2006 VA Form 9.  

Several lay statements regarding the Veteran's behavior prior 
to, during, and after service have been submitted in support 
of the Veteran's claim.  The Veteran's father reports that, 
as a teenager, the Veteran easily made friends, adjusted well 
to frequent relocation, made good grades, had good behavior, 
and, before service, showed no signs or symptoms of a mental 
disorder.  He also reported that during basic training, the 
Veteran appeared happy, dedicated, and interested in what he 
was doing; however, when the Veteran returned from Korea and 
was stationed in Montana, he seemed like a different person 
because he was incapable of carrying on a normal conversation 
and frequently skipped between subjects, was paranoid, could 
not sleep, and had no interest in what he was doing.  The 
Veteran's father states that he made several attempts to 
contact the Veteran's supervisor while he was in service to 
discuss the Veteran's behavior, but could not get through and 
was told that the Veteran just had a drinking problem.  
Finally, the Veteran's father reports that after service, the 
Veteran continued to have strange sleeping habits, showed 
signs of paranoia, had delusions, and seemed depressed.  The 
Veteran's step-mother reports that the Veteran's behavior had 
changed drastically when he returned from his tour of active 
duty, such that he did not remember conversations from 
moments earlier, had extreme mood swings, could not hold a 
conversation, and seemed paranoid.  See September 2005 
letters from V.A. and M.L.A.  

The Veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, any psychiatric 
problems, though the Veteran was seen on at least two 
occasions in the mental health clinic for alcohol evaluations 
and appears to have participated in two alcohol 
rehabilitation programs.  A March 1986 mental health clinic 
report indicates that the Veteran was violent and 
argumentative and had been absent from work on three 
occasions.  It was recommended that he enter into a local 
rehabilitation group.  The Veteran's service treatment 
records also indicate that he participated in monthly drug 
and alcohol rehabilitation committee meetings from August 
1987 to November 1987.  In February 1988, he was diagnosed 
with alcohol abuse and it was again recommended that he 
attend local rehabilitation and Alcoholics Anonymous 
meetings.  It appears that he attended at least one such 
meeting in February 1988.  The Veteran requested a separation 
medical examination in March 1988, but it was determined 
after review of his medical records that neither physical nor 
occupational health examinations were required.  See records 
from the Department of the Air Force.  

The post-service medical evidence of record reveals that the 
Veteran has received treatment for a psychiatric disorder 
from VA since June 1998, including admissions from September 
21, 1997 to October 8, 1997, April 17, 1998 to May 14, 1998, 
and May 20, 1998 to July 3, 1998.  The last admission was a 
court ordered commitment; the Veteran also received court-
ordered treatment from VA from March 2006 to May 2008.  See 
March 2006 mental health clinic medication management note.  
The Veteran also received treatment from the Arkansas 
Department of Human Services from April 2002 to May 2003 and 
from the Arkansas Partnership Program in May 2003 and from 
June 2004 to July 2004.  Throughout this treatment, he has 
been diagnosed with paranoid schizophrenia, a bipolar 
disorder, and a history of methamphetamine use.  

In a May 1998 VA physician note, it was noted that since 
methamphetamine induced psychosis was one of the Veteran's 
diagnoses and he had a documented month of abstinence, the 
possibility of resolution off medication existed and, should 
his symptoms worsen, a more accurate diagnosis of bipolar 
disorder or paranoid schizophrenia would be supported.  In 
July 2004, a VA doctor reported that the Veteran's mental 
illness was probably more than just drug-induced given the 
persistence of symptomatology after being in jail.  See 
mental health clinic consult results note.  

None of the Veteran's post-service treatment records suggest 
that his psychiatric disorder was incurred in service.  The 
Board notes that an April 1998 VA medical record signed by a 
clinical psychologist reports that assessment of the Veteran 
supported the presence of psychosis and that the problematic 
question is one of etiology/nature of such symptoms, with 
further discussion on this point but no opinion rendered 
regarding etiology.  

The Board remanded the claim in May 2008 in pertinent part to 
schedule the Veteran for a VA examination.  He underwent a VA 
C&P mental disorders examination in December 2009, at which 
time his claims folder was reviewed.  The examiner noted in 
regards to her interview with the Veteran that he had a very 
long history of substance abuse treatment and mental health 
treatment.  The Veteran reported that he was currently doing 
rather well and was very stable.  The examiner reported 
reviewing the Veteran's claims folder extensively, including 
statements from relatives and statements in conjunction with 
his admission and discharge summaries.  The Veteran reported 
that his deployment in Montana was stressful because it was a 
very political place and his supervisors did not like him.  
He also reported that during this time, his fiancée left him.  

The examiner reported that the Veteran's records report a 
long history of substance abuse beginning with marijuana use 
in the early 1980s, cocaine use in the mid-1990s, and reports 
stating that he had used methamphetamines off and on since 
1989.  The examiner noted that the Veteran had been in 
several substance abuse treatment programs and reportedly had 
significant alcohol use, including during service.  The 
Veteran reported that his first treatment was at the VA in 
1997 and that he was inpatient in 1998.  In February 1999, 
the Veteran was incarcerated and reportedly spent over a year 
in jail awaiting a bed at the Arkansas State Hospital.  The 
Veteran indicated that he was then inpatient at the state 
hospital for 13 months between 2001 and 2002.  The examiner 
reported reviewing these reports.  The Veteran was then in a 
secure treatment environment for 15 months and discharged to 
an assertive community treatment program in September 2004, 
where he stayed for the next three to three and one-half 
years.  The Veteran reported that he had essentially 
graduated from this program and was discharge because he was 
doing very well.  He then began seeking treatment in the VA 
outpatient program.  

The examiner noted that the Veteran had a significant history 
of delusions, sleep disturbances, paranoia, manic episodes, 
and major depressive episodes.  It was also noted that after 
13 months in the Arkansas State Hospital, the Veteran was 
discharged with a diagnosis of schizoaffective disorder.  
Following mental status examination, an Axis I diagnosis of 
bipolar type schizoaffective disorder was made by the VA 
examiner.  In pertinent part, the examiner commented that the 
frequency of symptoms was as noted above, that the severity 
was deemed to be mild to moderate and had persisted for a 
number of years, and that the Veteran's symptoms were more 
stable and in control now than they had been in many years.  
The examiner also reported that while the Veteran and his 
family report significant change in his behavior during the 
time of his active service, there are no service treatment 
records to suggest that there was any type of schizoaffective 
or mental health diagnosis provided at that time.  Records 
suggest substance abuse with no mention of mental illness, 
therefore, it was the examiner's opinion that it is less 
likely as not that the Veteran's current psychiatric disorder 
had an onset during active service or was related to his in-
service time.  

The evidence of record does not support the claim for service 
connection for an acquired psychiatric disorder, diagnosed 
most recently as bipolar type schizoaffective disorder.  The 
Board acknowledges the contentions raised by the Veteran, his 
father and his step-mother, and finds that they are all 
competent to report the symptomatology exhibited by the 
Veteran and that such assertions are credible.  See Layno, 6 
Vet. App. at 470 (1994).  The VA examiner, however, after 
reviewing the Veteran's service treatment records and 
considering the lay evidence of record, as instructed in the 
Board's remand, was of the opinion that it is less likely as 
not that the Veteran's current psychiatric disorder, 
diagnosed as bipolar type schizoaffective disorder, had an 
onset during active service or is related to his in-service 
time.  In support of this opinion, the VA examiner noted that 
the Veteran's service treatment records do not suggest any 
type of schizoaffective or mental health diagnosis and only 
suggest substance abuse with no mention of mental illness.  

In the absence of any medical evidence establishing an 
etiological relationship with the Veteran's acquired 
psychiatric disorder and service, service connection is not 
warranted and the claim must be denied.  38 C.F.R. § 3.303.  
While the Veteran and his family members are competent to 
describe their observations and his symptoms, they are not 
competent to provide an opinion as to the date of onset or 
etiology of the Veteran's psychiatric disorder.  In addition, 
there is no evidence to support a finding that the Veteran's 
psychosis was diagnosed within a year following his discharge 
from service so as to support a grant of service connection 
on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Prior to the issuance of the adverse rating decisions that 
are the subject of this appeal, the Veteran was advised of 
the evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See October 2003 letter.  Notice of the 
appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess/Hartman, was 
provided in a March 2006 letter.  Accordingly, the duty to 
notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been 
met, as the Veteran's service, VA and private treatment 
records have been associated with the claims folder and he 
was afforded an appropriate VA examination in connection with 
his claim.  The Board notes that in a February 2009 letter, 
the AMC advised the Veteran that the VA Form 21-4142 he 
submitted for two private medical providers did not contain 
an address and requested that the Veteran provide the needed 
information so that his medical records could be obtained 
from these providers.  There is no indication that this 
letter was not received by the Veteran, and also no 
indication that the Veteran responded to this request.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


